Citation Nr: 1813276	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-30 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1982 to January 1983 and from January 1983 to December 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via live video conference.  A transcript of the hearing is of record.  Subsequent to the hearing, also in January 2018, the Veteran submitted additional evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing, the Veteran asserted that a new, more contemporaneous examination, of his service-connected disabilities would demonstrate that his disabilities had reached the point of rendering him unable to obtain or maintain substantially gainful employment.  The Veteran's last examination for his relevant disabilities was associated with the claims file in January 2010.  Consequently, the Board finds that the Veteran should be provided with a more recent examination of his service-connected disabilities in order to assess their impact on his ability to work.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file and associate them with the Veteran's claims file.

2.  After all relevant records are associated with the claims file, schedule the Veteran for an appropriate examination or examinations of his service-connected disabilities.  The examiner or examiners should report on the current severity of the Veteran's service-connected conditions, and provide any relevant information derived from these examinations regarding the effects of the Veteran's conditions on his ability to function in a work-like setting.

3.  Once the development described above has been accomplished, undertake any further development that may be indicated by the record and readjudicate the claim on appeal.  If the benefit sought remains denied, or less than the full benefit sought is granted, provide the Veteran and his representative with an appropriate Supplemental Statement of the Case and the requisite time to respond. Then, if the claims file is otherwise in order, return this matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




